Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4478458 to Flexman.
Regarding claim 1, Flexman discloses a tire rim protection device, comprising: a rim cover 45 to cover at least a portion of a tire rim 13 (as evident from Fig. 3, a portion of 45 covers a portion of the rim); at least one key bolt 10 to connect the rim cover to the tire rim; and a round key 64 to connect to the at least one key bolt, such that the at least one key bolt fastens the rim cover to the tire rim in response to a rotation of the round key (see col. 4, ln 21-36).
Regarding claim 3, Flexman discloses the device of claim 1 further comprising: an adjustable sleeve 12 removably connected to a rear portion of the tire rim to connect to the rim cover (as evident from Fig. 1, 3).
Regarding claim 4, Flexman discloses the device of claim 3, further comprising: a connecting wedge 11 removably connected to the adjustable sleeve to receive the at least one key bolt within at least a portion thereof (as evident from Fig. 3).
Regarding claim 5, Flexman discloses the device of claim 4, wherein the at least one key bolt comprises: a key-receiving portion (i.e. such receives 64 as evident form Fig. 3) to receive the round key therein (as evident from Fig. 3); and10Inventor(s): Vela, JohnNon Provisional Patent Application a cylindrical portion disposed at an end of the key-receiving portion to connect .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flexman in view of US 3585824 to Shenk.
Regarding claim 2, Flexman discloses the device of claim 1, wherein the round key has a circular surface to facilitate gripping thereof (i.e. mainly further including 71); a cylindrical surface deposed at an end of the dome surface (i.e. the key has a cylindrical surface along its entire axial length); and protruding members 65, 66 disposed at another end of the cylindrical surface (i.e. opposite the domed surface) to increase friction to the at least one key bolt (as evident from Fig. 3, the members are received in the bolt). Flexman does not disclose that the circular surface is a domed shape surface. Shenk discloses such a domed shape surface 36. It would have been obvious to one of ordinary skill in the art to incorporate such shape with the motivation of weight reduction as the radius would be smaller and therefore the total area would be smaller, therein requiring less materials, and therefore less weight. 

Regarding claim 6, Flexman discloses the device of claim 3, but does not disclose a bolt spring removably disposed within at least an interior portion of the adjustable sleeve to extract the bolt from within the cover. Shenk disclose a spring 38 tending to bias a key bolt 22 that receives a key 40 away from the fastening structure (e.g. see Fig. 4). It would have been obvious to one of ordinary skill in the 23 as such would be the only place to place such with the motivation of avoiding interference with the threads of the bolt and other fastening interrelationships of the device. 
Related Art
Examiner cites US 4961611 as another cover device for a wheel retained by means of a keyed locking bolt (see Fig. 1, 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.